Citation Nr: 0818103	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-40 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on February 13, 2008.  A 
copy of the hearing transcript has been associated with the 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, who has a current diagnosis of hepatitis C, has 
put forth six theories of in-service incurrence:  receiving 
vaccines via a contaminated mass inoculation system; engaging 
in intercourse with Vietnamese prostitutes; sharing razors; 
transporting the wounded; transporting contaminated mail 
bags; and infection via contaminated surgical equipment used 
during a wisdom tooth extraction.  

The veteran received a VA examination in October 2007.  The 
examiner concluded that "his hepatitis C is less likely as 
not caused by his high risk sexual behavior and intranasal 
cocaine and heroin use in the service."  There were, 
however, no etiological opinions rendered as to the veteran's 
remaining theories of incurrence.  Nor is there any evidence 
that the veteran engaged in intranasal cocaine or heroin use 
during the service; in fact, the veteran specifically denied 
engaging in intranasal cocaine use during his examination.  
An amended medical opinion addressing the veteran's remaining 
theories of incurrence is required on remand.
  
In August 2005, the National Personnel Records Center (NPRC) 
advised the veteran that his records had been transferred to 
VA's possession.  In correspondence dated November 2005, 
officials at the Los Angeles RO confirmed that the veteran's 
service medical records were transferred to that RO in 1980 
and that the only records currently on file consist of pre-
induction and separation physicals.  The veteran has 
indicated that some service medical records that may be 
probative of his claim are missing.  

There is a heightened obligation to assist a claimant in the 
development of a claim, to explain findings and conclusions, 
and to consider carefully the benefit of the doubt rule in 
cases in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  Russo v. Brown, 9 Vet. App. 46 (1996); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); see also Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005).  In this case, 
the RO has made little effort to assist the veteran in 
reconstructing his file.  The veteran was not asked to 
provide NA Forms 13055 and 13075, which are used to 
reconstruct missing service medical records and personnel 
files.  Upon remand, additional measures should be taken in 
an attempt to reconstruct the veteran's service records and 
to assist in the development of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran complete NA 
Form 13055, Request for Information Needed 
to Reconstruct Medical Data and NA Form 
13075, Questionnaire About Military 
Service.  He should provide as much detail 
as he can about his active duty military 
service, to include his full company 
designation, the name and location of any 
facility in which he was treated, the 
dates and length of his treatment, and any 
other information that may assist VA in 
locating relevant medical records.  

Once the information is received, forward 
it to the NPRC and/or the U.S. Army and 
Joint Services Records Research Center so 
that a search of alternative sources can 
be undertaken.  Any records obtained 
should be associated with the claims 
folder.

2.  The claims folder should be returned 
to the physician who conducted the October 
2007 VA examination, if available, for 
clarification of the etiology opinion 
offered.  The claims folder and a copy of 
this remand should be made available to 
the physician.  The examiner is asked to 
provide a medical opinion regarding 
whether there is a 50 percent probability 
or greater that the veteran's hepatitis C 
had its onset in service during: 
inoculation with mass injection systems; 
transporting wounded soldiers; 
transporting contaminated mail bags; 
sharing razors; or a wisdom tooth 
extraction conducted with allegedly 
contaminated surgical instruments.  Any 
medical opinion should be reconciled with 
the service medical records on file.  

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).



